GARLICK & MARKISON
100 CONGRESS AVENUE
SUITE 2000
AUSTIN, TX 78701

In re Application of: Raymond Hicks
Serial No.: 17128471         
Filed: December 21, 2020
Docket: FC00010-01
Title: GENERATION OF AN IDENTIFICATION EVALUATION REGARDING A SYSTEM ASPECT OF A SYSTEM
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.84(a)(2) TO ACCEPT COLOR DRAWINGS



This decision is in response to the petition under 37 CFR 1.84(a)(2) for acceptance of color drawings, filed 21 December 2020.

The petition is DISMISSED. 

Review of Facts
Applicant filed a petition requesting acceptance of color drawings on 21 December 2020. 

Regulation and Practice
According to 37 CFR 1.84(a)(2) in part states:

“The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary…Any such petition must include the following:

(i) The fee set forth in 37 C.F.R. §1.17(h);

(iii) An amendment to the specification (unless the specification contains or has been previously amended to contain) the following language as the first paragraph of the brief description of the drawings: 

‘The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.’”

MPEP 608.02(VIII) in part states:
“It is anticipated that such a petition will be granted only when the U.S. Patent and Trademark Office has determined that a color drawing or color photograph is the only practical medium by which to disclose in a printed utility patent the subject matter to be patented.”

Analysis and Decision
In accordance with 37 CFR 1.84(a)(2), the petition is deficient for the following reasons: there is no explanation for why the color drawings are the only practical medium which to disclose the subject matter to be patented.
 
Accordingly, the petition is DISMISSED.

Petitioner is given one opportunity to perfect the petition.  Any request for reconsideration must be filed within 2-months of the mail date of this decision. No extension of time is permitted. 

Any inquiry concerning this decision should be directed to Gail Hayes at (571) 272-3591.
/GAIL O HAYES/Quality Assurance Specialist, Art Unit 2100